Citation Nr: 1131167	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.L.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1952 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a bilateral foot disability.  The appellant appealed the RO's determination.  

In September 2009, the appellant testified at a Board videoconference hearing.  In a January 2010 decision, the Board reopened the claim of service connection for a bilateral foot disability and remanded the matter for additional evidentiary development on the underlying claim.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the appellant nor his representative has argued otherwise.  

In July 2011, the Board granted the appellant's April 2011 motion to advance his case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant's bilateral foot disability is a congenital defect which preexisted service and was not aggravated therein beyond its natural progression, including by a superimposed disease or injury.



CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In September and October 2006 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  These letters also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The Board notes that in a March 2009 letter, the appellant indicated that he had been advised that his original service records had been destroyed in a fire many years ago.  The Board assures the appellant that his service treatment records are of record in their entirety and were not among those destroyed in the 1973 fire at the National Personnel Center.  

The Board does note, however, that the RO did attempt to obtain records from the Social Security Administration (SSA) in connection with the appellant's claim.  In a January 2010 letter, SSA advised the RO that the records sought did not exist and that further efforts to obtain them would be futile as they had been destroyed.  The RO advised the appellant of the negative response in the February 2011 Supplemental Statement of the Case.  In view of the foregoing, the Board finds that VA has no further duty to assist with respect to obtaining records from SSA.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist.").

The appellant was also been afforded a June 2008 VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination report is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

At his August 1952 military induction medical examination, the appellant reported a history of foot trouble.  He explained that he had had club feet as a child.  On clinical evaluation, his feet were noted to be normal.  

In-service treatment records show that in September 1952, shortly after beginning active duty, the appellant sought treatment for pain in his feet.  Examination showed a congenital club deformity of both feet.  It was noted that the appellant had a history of surgical treatment prior to service.  He was given light duty pending further evaluation.  In November 1952, the appellant reported that his symptoms were unimproved.  

In January 1953, the appellant was examined in the orthopedic clinic in connection with his complaints of pain in his feet.  It was noted that at the age of four, he had undergone surgical correction of club feet following by casting and bracing until the age of eight.  He indicated that he experienced pain in feet aggravated by prolonged standing.  Examination revealed no subastragalar motion as well as moderately swollen Achilles tendons.  X-ray studies showed a marked flattening and irregularity, bilaterally, compatible with previous surgery.  The diagnosis was club foot residuals and the appellant was assigned a permanent physical profile.  

At a March 1953 orthopedic consultation, the appellant reported that he had had bilateral club feet as a child necessitating multiple operations.  He recalled wearing a cast and braces until the age of eight.  The appellant reported that his current complaints included pain in both feet on prolonged standing.  Physical examination showed scarring about both feet with complete loss of subastragalar motion, bilaterally.  X-ray studies showed an apparent surgical subastragalar arthrodosis, bilaterally.  The orthopedist noted that an attempt had been made to keep the appellant on a duty status with a lowered physical profile but this had not been successful and the appellant had expressed a strong desire to go home.  The diagnosis was deformity, feet, bilaterally, following club foot deformity and surgery as a child.  The orthopedist concluded that the condition had not been incurred in the line of duty.  Rather, he concluded that it had existed prior to service and had not been aggravated therein.  

An April 1953 Medical Board Proceedings Report notes that the appellant was found to be unfit for further service due to a deformity of the feet, bilaterally, following a club foot deformity and surgery as a child.  The report noted that the Medical Board had concluded that the appellant's disability had existed prior to service and had not been aggravated by service.  

In pertinent part, the post-service record on appeal shows that in June 1956, the appellant was hospitalized in connection with his complaints of back pain which he reported had begun while he had been painting his house and had continued after he returned to work.  No complaints pertaining to the feet were recorded.  On examination, physical findings included bilateral mild equinovarus of both feet with failure of dorsiflexion.  The diagnoses on discharge included congenital talipes, surgically corrected at age 3, untreated and unchanged.  

In a January 1966 letter, the appellant's private physician indicated that he had been treating the appellant for the past two years secondary to an April 1963 injury of the mid tarsal of the left foot.  The physician indicated that the appellant's symptoms were relatively serious and had required surgery and braces to the left foot.  Subsequently obtained medical records show that the appellant's surgical procedures included a triple arthrodesis in the left foot.  

In May 1971, the appellant underwent VA orthopedic examination in connection with his application for VA nonservice-connected pension.  He reported that he had a history of being born with club feet which had been surgically corrected at the age of three.  He indicated that at the present time, he had pain in both feet on prolonged walking or standing.  Examination showed surgical scarring over both feet with rigidity in the subtalar joints.  The diagnoses included post-operative residuals of congenital club feet, symptomatic, mild.  

In a June 1973 letter submitted in connection with the appellant's application for disability benefits from SSA, the appellant's private physician indicated that the appellant had degenerative disc disease with bilateral sciatica as well as congenital club feet with marked limitation of motion and function.  Because of these disabilities, he indicated that it was impossible for the appellant to maintain gainful employment.  

VA clinical records obtained in support of the appellant's June 1991 application for special monthly pension show that during a September 1988 period of hospitalization, the appellant complained of sensory changes in the feet and was diagnosed as having peripheral neuropathy.  In September and December 1990, he was seen in connection with his complaints of pain in both great toes, ankle swelling, and persistent pain in the feet with walking.  He was noted to have congenital deformity of the feet with decreased range of motion and calf atrophy as well as mild degenerative joint disease of the ankles.  

In a December letter, the appellant private physician noted that the appellant had a history of congenital club feet with subsequent surgery to make him ambulatory.  He also noted that the appellant had sustained a ligamentous injury to the left foot 20 years ago with subsequent surgery.  He also had prolonged peripheral neuropathy.  As a result of these disabilities, the appellant needed crutches and a walker.  

In a January 2000 letter, the appellant private physician noted that the appellant was under his care for peripheral neuropathy, planovalgus of the left foot with degenerative arthritis of both feet.  

In August 2006, the appellant submitted his most recent claim of service connection for a bilateral foot disability.  In support of his claim, the appellant submitted VA and private records showing continued complaints of pain in the feet and ankles.  Diagnoses included peripheral neuropathy and degenerative arthritis superimposed on congenital deformities of the talus and calcaneus, bilaterally.  In a January 2006 evaluation report, a private orthopedic physician noted that the appellant had a long history of severe problems with his feet.  He noted that the appellant had been born with club foot deformities and had undergone extensive treatment since that time, including multiple fusions.  After evaluating the appellant, the orthopedist concluded that there was very little that could be done for the appellant's feet because of the severe and disabling deformities present.  

Also submitted by the appellant were photographs of himself as a child depicting significant club foot deformities as well as pre-service clinical records documenting surgical correction of his congenital club feet.  In pertinent part, these records show that the appellant had had congenital club feet since birth.  In February 1932, at the age of four, the appellant underwent bilateral joint sections and plantar fasciotomies for treatment of bilateral talipes equinovarus.  In April 1932, he underwent Achilles tendon lengthening, bilaterally.  

In October 2006 statements, two individual who have known the appellant since before his period of active duty recalled that the appellant had been born with congenital club feet and had been treated with casts, braces, and special shoes until the age of eight.  They indicated that he had been turned down twice for military service due to his feet.  At the age of 25, however, he was drafted and told he was in perfect physical condition.  Upon entering basic training, however, he had great difficulty with his physical activity and he was discharged only nine months later.  

In a March 2007 statement, the appellant explained that he had been born with congenital club feet and had undergone multiple surgeries as a young child.  He indicated that he wore braces until the age of 9.  He indicated that he tried to join the Army, but was rejected after he failed the physical.  In August 1952, however, he was drafted and, to his surprise, was told he was fit for service.  After beginning basic training, however, he experienced swelling and aching in his feet.  He was given light duty but continued to experience pain and swelling.  When he was examined by military physicians, the appellant recalled that they asked him "what in the hell are you doing in the Army with feet like these?"  The appellant indicated that it was his belief that the strenuous and rigorous training in the Army worsened his feet to the point that he developed continuous severe pain and suffering.  

In a May 2007 letter, the appellant's private podiatrist indicated that the appellant had previously been under his care for ankle and foot pain due to severe degenerative joint disease or end-stage osteoarthritis from the foot and ankle, rigid pes planovalgus deformity bilaterally, and peripheral neuropathy.  He noted that the appellant had a history of a corrected congenital club foot deformity as a child.  The podiatrist noted that the appellant had related a history of prolonged pain and irritation with both feet during boot camp for which he was eventually discharged from service.  The podiatrist indicated that it was his opinion that the appellant may have suffered worsening conditions and complications due to the rigorous training brought about by the Army, for which he continues to have pain and irritation in both of his feet today.

In an October 2007 clinical record, a private podiatrist noted that the appellant sought an opinion as to whether his nine months in the Army had aggravated his congenital club feet.  After examining the appellant, the private podiatrist indicated that it was his opinion that a nine month stay in the Army and going through boot camp probably could have made the appellant's feet worse after having a congenital flat foot deformity, although he had no way of proving this.  

In a February 2008 VA clinical record, a podiatrist indicated that the appellant had end stage degenerative changes due to congenital club foot deformity, bilaterally.  He noted that the appellant reported a history of suffering greatly during military service after the rigorous training and demands placed upon him.  The podiatrist indicated that it was reasonable that rigorous training could have caused a worsening of his congenital residual deformities.  

In June 2008, the appellant underwent VA medical examination.  In reviewing the claims folder, the examiner indicated that he had examined the pre-service medical records documenting surgical correction of the congenital foot deformity, bilateral talipes equinovarus or club feet.  He also noted that he had reviewed the photographs of the appellant as a child with club feet.  He also reviewed service treatment records documenting in-service foot complaints and symptomatology and noted that the appellant had been separated after nine months of active duty due to a preexisting disability which the military had determined had not been aggravated by service.  After conducting a physical examination of the appellant and examining current imaging studies, the examiner concluded that it was less likely than not that the appellant's preexisting congenital foot disorder had been aggravated during service.  The examiner explained that the appellant's current foot and ankle pathology was due to the congenital foot condition and post-surgical changes, along with the aging process and genetic predisposition of the appellant.  He indicated that there was no evidence of aggravation of the condition during service.  He further explained indicated that at the appellant's age, his current ankle and foot condition were consistent with the natural progression of the condition.  In reaching his decision, the examiner noted that he had also considered the lay and medical statements submitted by the appellant regarding this foot symptomatology.  

In a November 2008 VA clinical record, a podiatrist assessed the appellant has having diffuse degenerative joint disease of the bilateral ankles and feet, probable cause in the service.  

At his September 2009 Board hearing, the appellant testified that it was his recollection that he had tried to volunteer for the Army but was rejected after he failed to pass a physical due to his feet.  After being drafted, however, the appellant testified that he was told that he was in perfect physical condition.  Once in service, however, he began to experience problems with his feet due to rigorous training and military duties.  The appellant testified that it was his belief that as a result of his service, his foot condition was aggravated during service beyond the natural progression.  The appellant testified that his feet had continued to bother him on a daily basis and were now severely painful.  He indicated that he continued to receive regular medical treatment.  


Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).



Applicable Law

The appellant seeks service connection for a bilateral foot disability.  He contends that his congenital club foot condition was aggravated during service as a result of rigorous physical training as well as the arduous nature of his military duties.  

After carefully reviewing the record in this case, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral foot disability.  

As a preliminary matter, the Board notes that the evidence of record unequivocally establishes that the appellant was born with a significant club deformity of both feet which required extensive treatment prior to service, including two surgical procedures, followed by several years of casting and bracing.  The medical evidence consistently describes the appellant's club foot deformity as congenital in nature and the appellant does not argue otherwise.  

The Board notes that a defect of congenital, familial or hereditary origin, such as a club foot deformity, by its very nature preexists military service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (distinguishing between congenital "defects of form or structure" and actual diseases); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Thus, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed.Cir.2003) (holding that the presumption of soundness does not apply to congenital defects).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in cases such as this, where a preexisting disorder is noted upon entry into service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With respect to the question of aggravation during active duty, the Board notes that the service treatment records and the appellant's lay testimony clearly establish that he suffered from significant bilateral foot symptomatology during service.  When he was examined at military enlistment, the appellant reported a history of a congenital club foot deformity, but no symptomatology or pathology was identified.  Shortly after beginning boot camp, however, he began to experience significant bilateral foot pain which continued during service.  As a result of the symptoms associated with this bilateral foot deformity, he was eventually determined to be unfit for military duty and discharged.  

Although the record on appeal establishes that the appellant experienced bilateral foot symptoms in service, that fact, in and of itself, is not sufficient to show that the underlying condition worsened for the purposes of determining service connection based on aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2010); see also Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In that regard, it is well established that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

In that regard, the Board notes that after evaluating the appellant in connection with his bilateral foot symptoms, a military Medical Board concluded that the appellant's bilateral deformity of the feet had existed prior to service and had not been aggravated by service.  The Board has also reviewed the post-service record on appeal which shows that the appellant's bilateral foot symptomatology was not sustained at a significant level, as evidenced by the 1956 hospitalization summary which is negative for complaints pertaining to the feet.  The Board notes that the appellant's foot symptoms next appeared to have increased in 1963, following a significant post-service injury which necessitated a triple arthrodesis in the left foot.  Subsequent clinical records show continued complaints of bilateral foot pain with prolonged walking and standing.  His current bilateral foot disability, however, is unquestionably severe and disabling.  

In addition to this evidence, in June 2008, a VA medical examiner examined the appellant and reviewed the record on appeal, including clinical records documenting the appellant's bilateral foot disability before service, during service, and after service, as well as lay evidence regarding the appellant's symptomatology over the years.  After so doing, the examiner concluded that it was less likely than not that the appellant's preexisting congenital foot disorder had been aggravated during service.  He explained that the nature of the appellant's current foot and ankle pathology was such that it was consistent with the natural progression of the condition, given the appellant's age, surgical procedures, and genetic predisposition.  He further indicated that there was no evidence of aggravation of the appellant's condition during service.  

The Board finds that this VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based his opinion on a review of the appellant's claims folder, including the most pertinent evidence therein, and provided a rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board has considered the May and October 2007 opinions from the appellant's private podiatrists.  In the May 2007 opinion, the private podiatrist indicated that the appellant "may have" suffered worsening of his congenital bilateral foot disability due to the rigorous training brought about by the Army.  In an October 2007 clinical note, the private podiatrist indicated that a nine month stay in the Army and going through boot camp probably "could have" made the appellant's congenital flat foot deformity worse.  Similarly, the Board has considered the February 2008 VA clinical record in which a podiatrist indicated that it was reasonable that rigorous training "could have" caused a worsening of his congenital club foot deformities, and the November 2008 VA clinical record noting a diagnosis of degenerative joint disease of the ankles and feet, probable cause in the service.  

First, the Board finds that the speculative nature of these opinions, i.e. "may have" and "could have," significantly reduces their probative value.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

The Board also notes that none of the podiatrists who provided the opinions discussed above had the benefit of reviewing of the appellant's claims folder, which, as set forth above, includes clinical records spanning more than 70 years documenting the appellant's pre-service, in-service, and post-service bilateral foot condition and the treatment he received therefor.  This also significantly reduces the probative value of the opinions.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Finally, the Board finds that the probative value of these opinions is significantly reduced as they are conclusory; none of the podiatrists provided a rationale for their opinions.  Id. at 304 (noting that most of the probative value of a medical opinion comes from its reasoning.  A medical opinion is not entitled to any weight "if it contains only data and conclusions.").  For these reasons, the Board finds that these opinions are of little probative value in establishing aggravation of the appellant's congenital bilateral foot disability during service.  

On the basis of all the evidence of record pertaining to the manifestations of the appellant's bilateral foot disability prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service, including by a superimposed disease or injury.  38 U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 (2010). 

Under these circumstances, the Board finds that the presumption of aggravation is not for application.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  The Court has made clear that aggravation may not be conceded where the disability underwent no increase in severity during service.  Id.; see also Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) (noting that in order to establish aggravation, the preexisting disorder must have undergone a lasting worsening).

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral foot disability.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bilateral foot disability is denied.




____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


